DETAILED ACTION
Claims 1-12 and 14-20 are presented for examination, wherein claim 1 is currently amended; claims 9, 12, and 14-17 are withdrawn, plus the subject matter of claim 10, wherein said electrode is a “silicon-based electrode.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US 2016/0093884) in view of Dunmore (website published May 30, 2016, as evidenced by the Wayback Machine website).
Regarding newly amended independent claim 1, Cui teaches a method for making an anode of a rechargeable lithium-ion battery, comprising incorporating microparticles of LixM into said anode LixM as a prelithiation reagent to prelithiate an anode active material, wherein M may be Si and x indicates the atomic ratio of Li to M and can be, for example, about 5:1 or less (e.g. ¶¶ 0007-08 and 20-22), reading on “method for prelithiating an electrode,” said method comprising:
(1)	 incorporating said composition comprising LixM microparticles with said anode active material into said anode,
wherein said LixM microparticles, M may be Si and x indicate the atomic ratio of Li to M and can be, for example, about 5:1 or less (e.g. ¶¶ 0007-08, 20-24, 29, 37, and 45-46),
wherein in some non-limiting embodiments, said incorporating step includes mixing said prelithiation reagent of said LixM microparticles, said anode active material, and a solvent to form a slurry with other optional components, such as a binder and a carbon additive; then coating said slurry on a foil; and then drying said coated slurry (e.g. ¶¶ 0020-24, 26, 51, 120, and 124-125),
reading on “contacting the electrode with a plurality of particles of one or more LixSiy alloys,”
wherein in said LixM microparticles, M may be Si and x indicates the atomic ratio of Li to M and may be about 5:1 or less (e.g. supra, compared with instant alloys Li21Si5, Li4.7Si2, and Li12Si7, at e.g. instant ¶0020), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “each of the LixSiy alloys comprises lithium having a content in the range of about 10 wt % to about 90 wt %,”
said microparticles having at least one dimension in the range of about 1 μm to about 50 μm (e.g. ¶¶ 0009 and 40), indicating particles may have all dimensions in the taught range, reading on “…the particles range in size from about 1 micrometer to about 200 micrometers,” but does not expressly teach the particle size distribution having “at least about 95 vol % of the particles” having said range of size.
However, the taught range is about 1 to about 50 µm it, wherein it would have been obvious to a person of ordinary skill in the art to size all of the particles with each particle having a uniform size with respect to one another, in order to have a more uniform particle size distribution to better control its packing density and properties resulting therefrom, reading on “at least about 95 vol % of the particles range in size from about 1 micrometer to about 200 micrometers.”

Cui teaches mixing said composition comprising LixM microparticles, said anode active material, and said solvent to form said slurry with other optional components, such as said binder and said carbon additive; then coating said slurry on said foil; and then drying said coated slurry (e.g. supra), wherein said foil may be made of e.g. copper (e.g. ¶0100 and 112-113) but does not expressly new newly added preamble limitation “which electrode is comprised of a current collector and a material laver disposed thereon, the material layer forming a surface of the electrode.”
However, Dunmore teaches an improved current collector foil with a precision coating, said coating may be (a) a primer coating of carbon black or conductive primer, (b) adhesive promotor or electro-adhesive coating, or (c) corrosion-resistant coating, said coated current collector giving optimal performance to the battery, wherein said current collector foil may be composed of e.g. aluminum, copper, or stainless steel.
As a result, it would have been obvious to substitute the foil current collector of Cui with the coated current collector foil of Dunmore, wherein said coating may be one of a primer coating of carbon black or conductive primer, adhesive promotor or electro-adhesive coating, or corrosion-resistant coating, since Dunmore teaches its coated current collector is an improved current collector, that optimizes the performance of the incorporating battery, wherein by the nature of the description of said coating, is understood to at least improve adhesion of said current collector with an adjacent layer, improve electrical conduction of said current collector with an adjacent layer, and/or improve corrosion-resistance of said current collector.
Here, Dunmore teaches said current collector may be composed of e.g. aluminum, copper, or stainless steel (e.g. supra), reading on the newly added limitation “…electrode is comprised of a current collector…;” and, said coating may be (a) a primer coating of carbon black or conductive primer, (b) adhesive promotor or electro-adhesive coating, or (c) corrosion-resistant coating, reading on the newly added limitation “…electrode is comprised of … a material layer disposed thereon, the material layer forming a surface of the electrode….”

Regarding the newly amended limitation “the contacting of the electrode is conducted on the surface of the electrode” in light of the newly added preamble limitation “…electrode is comprised of a current collector and a material layer disposed thereon, the material layer forming a surface of the electrode,” Cui teaches mixing said composition comprising LixM microparticles, said anode active material, and said solvent to form said slurry with other optional components, such as said binder and said carbon additive; then coating said slurry on said foil; and then drying said coated slurry (e.g. supra); and further, it would have been obvious to a person of ordinary skill in the art to substitute said coated current collector foil of Dunmore (e.g. supra).
Here, the outer surface of said coated current collector reads on “the surface of the electrode” and said LixM microparticles coated on said coated current collector reading on “contacting the electrode with a plurality of particles of one or more LixSiy alloys” and said newly amended limitation.
Regarding claims 2-4, Cui as modified teaches the method of claim 1, wherein Cui teaches in said LixM microparticles, M may be Si and x indicates the atomic ratio of Li to M and can be, for example, about 5:1 or less (e.g. supra, compared with instant alloys Li21Si5, Li4.7Si2, and Li12Si7, at e.g. instant ¶0020), severably establishing a prima facie case of obviousness of the claimed ranges, see also MPEP § 2144.05(I), reading on “at least one of the LixSiy alloys has a lithium content in the range of about 10 wt % to about 70 wt %” (claim 2); “at least one of the LixSiy alloys has a lithium content in the range of about 15 wt % to about 60 wt %” (claim 3); and “at least one of the LixSiy alloys has a lithium content in the range of about 40 wt % to about 50 wt %” (claim 4).
Regarding claims 5-7, Cui as modified teaches the method of claim 1, wherein Cui teaches all of said uniform microparticles have all dimensions in the range of about 1 μm to about 50 μm (e.g. supra), reading on “two or more of the particles range in size from about 1 micrometer to about 150 micrometers” (claim 5); “wherein two or more of the particles range in size from about 1 micrometer to about 70 micrometers” (claim 6); and, “two or more of the particles range in size from about 1 micrometer to about 50 micrometers” (claim 7).
Regarding claim 8, Cui as modified teaches the method of claim 1, wherein Cui teaches said LixM microparticles, M may be Si and x indicates the atomic ratio of Li to M and can be, for example, about 5:1 or less (e.g. supra), and the limitation “at least one of the LixSiy alloys has been contacted with an organic substance” (emphasis added) is a product-by-process limitation within a process step, and does not patentably distinguish the instant invention, see also e.g. MPEP § 2113. 
In the alternative, said solvent in which said LixM microparticles are mixed in said slurry may be an ether, an aromatic hydrocarbon, or both (e.g. ¶0023), reading on said limitation.
Regarding claim 10, Cui as modified teaches the method of claim 1, wherein Cui teaches said anode active material may be graphite (e.g. ¶¶ 0021, 45, 92, and 94), reading on “the electrode is a graphite-based electrode….”
Regarding claims 18-20, Cui as modified teaches the method of claim 1, wherein Cui teaches said LixM microparticles, M may be Si and x indicates the atomic ratio of Li to M and can be, for example, about 5:1 or less (e.g. supra), and the limitations “at least one of the LixSiy alloys has been contacted with an organic substance, wherein the organic substance comprises boron” (claim 18, emphasis added); “at least one of the LixSiy alloys has been contacted with an organic substance, wherein the organic substance comprises boron and oxygen” (claim 19, emphasis added); or “at least one of the LixSiy alloys has been contacted with an organic substance, wherein the organic substance comprises lithium bis(oxalate)borate” (claim 20, emphasis added) are product-by-process limitations within a process step, and severably do not patentably distinguish the instant invention, see also e.g. MPEP § 2113.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US 2016/0093884) in view of Dunmore (website published May 30, 2016, as evidenced by the Wayback Machine website), as provided supra, in view of Lee et al (US 2014/0287327).
Regarding claim 11, Cui as modified teaches the method of claim 1, of making said anode of said rechargeable lithium-ion battery, comprising incorporating microparticles of LixM into said anode LixM as said prelithiation reagent to prelithiate said anode material, wherein M may be Si and x indicates the atomic ratio of L¶i to M and can be, for example, about 5:1 or less to coat said foil (e.g. supra).
Further, Cui teaches in some non-limiting embodiments, said incorporating step includes mixing said prelithiation reagent of said LixM microparticles and a solvent to form a slurry with other optional components, noting that the disclosure of the art is not limited thereto (e.g. supra), but does not expressly teach the claimed limitation “prelithiating of the electrode is conducted substantially in the absence of a solvent.”
However, Lee teaches a method of coating a substrate, such as an anode current collector, for a lithium secondary battery, with inorganic particles, wherein said method comprises charging said inorganic particles to form charged inorganic particles; transferring said charged inorganic particles on said anode current collector substrate to form a coating layer; and fixing said coating layer with heat and pressure,
wherein said method does not need a solvent and therefore has no burden on holding and storing the solvent, thereby reducing costs and allowing for a highly effective and rapid coating, providing an environmental and cost improvement over conventional methods of preparing an anode and anode active material layer by applying a slurry to a substrate,
wherein said inorganic particles may be compounds or alloys of Si having an average particle diameter of e.g. 0.1-50 µm; and said method may further include depositing said inorganic particles with a carbon and a binder, such as a polymeric binder (e.g. ¶¶ 0002, 05-08, 12-13, 19, 37-40, and 48-51).
As a result, it would have been obvious to substitute the solvent-free deposition method of Lee for the non-limiting embodiment of Cui as modified using a slurry to coat said foil current collector of Cui as modified, since Lee teaches said solvent-free deposition method has no burden on holding and storing the solvent, thereby reducing costs and allowing for a highly effective and rapid coating, providing an environmental and cost improvement over conventional methods of preparing an anode and anode active material layer.
Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. The applicant alleges the art does not teach the newly amended claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra, noting the art reads on the claims, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newbound et al (US 2019/0214642);
Haufe (US 2018/0212234);
Birt et al (US 2018/0138494);
Verbrugge et al (US 2017/0179482);
Liu (US 2016/0149206);
Zhamu et al (US 2010/0173198); and,
Zhamu et al (US 2010/0120179);

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723